The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
 Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on p. 7 that “the Examiner appears to be asserting that a vibratory flowmeter sensor assembly recites an abstract idea.” This is incorrect. Claim 1 is directed to “a method for operating a flowmeter diagnostic tool,” claim 2 is directed to “a method for operating a flowmeter diagnostic tool,” and claim 10 is directed to “a diagnostic tool for configuring a flowmeter system.” After analyzing the claims under the 2019 PEG, the examiner has concluded that the claimed methods for operating a flowmeter diagnostic tool and the diagnostic tool for configure a flowmeter system are directed to the respective recited judicial exceptions of abstract ideas. None of the claims is directed solely toward a vibratory flowmeter sensor assembly without the recitation of any abstract ideas, and the examiner has made no conclusions about whether a vibratory flowmeter sensor assembly recites an abstract idea.
Applicant argues on pp. 8-11 that the claims are not directed to the abstract ideas because at Step 2A Prong Two, the additional elements integrate the abstract ideas into a practical application. More specifically, “an optimal method of operation is discovered by the operation of the flowmeter diagnostic tool,” the flowmeter diagnostic tool “allows a flowmeter to operate in a manner that is more optimized manner than its predecessors,” and the flowmeter diagnostic tool “allows flowmeters to operate in a manner that is more efficient than its predecessors.” These arguments are not persuasive. Absent in these arguments is the fact that that operation of a flowmeter to achieve a calculated TPT using the flowmeter diagnostic tool is not claimed. That is, the claims merely recite the diagnostic tool and method for operating it, without actually applying the diagnostic tool to the Coriolis flowmeter to achieve the operational benefits alleged by Applicant.
Applicant argues on pp. 10-11 that the claims are similar to Diamond v. Diehr, and should be similarly allowable. This argument is not persuasive. The claims are instead similar to claim 1 of Example 45, which example is based upon Diehr. The detailed discussion of Example 45 Claim 1 explains why such a claim is ineligible under the 2019 PEG. The claims of the instant application are similarly ineligible, as set forth below in the analysis of the claims under the 2019 PEG.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant requests on pp. 12-13 that “the present Action’s finality be withdrawn.” Applicant’s submission of a Request for Continued Examination initiated a new round of prosecution, and made this request moot.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6, 8-14, 16-21, and 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and/or mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-6, 8, 9 and 18-21, and 23 are directed to a method.
Claims 10-14, 16, and 17 are directed to an apparatus.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
inputting a base prover volume (BPV);
inputting a desired number of passes per run;
receiving vibratory transducer-derived flowmeter data from the Coriolis mass flowmeter;
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, wherein calculating the TPT comprises utilizing an uncertainty coverage factor;
calculating an estimated minimum number of runs needed to achieve the calculated TPT.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 3 recites all of the judicial exceptions of claim 1, and therefore also recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 4 recites:
wherein flowmeter data comprises a flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 4 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 5 recites:
wherein the flow rate comprises an instantaneous flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 5 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 6 recites:
wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 6 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 8 recites:
wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 8 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 2 recites:
inputting a maximum number of allowed runs;
inputting a desired number of passes per run;
receiving vibratory transducer-derived flowmeter data from the Coriolis mass flowmeter;
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, wherein calculating the TPT comprises utilizing an uncertainty coverage factor;
calculating an estimated minimum base prover volume (BPV).
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 2 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 9 recites:
wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 9 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 18 recites all of the judicial exceptions of claim 2, and therefore also recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 19 recites:
wherein flowmeter data comprises a flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 19 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 20 recites:
wherein the flow rate comprises an instantaneous flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 20 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 21 recites:
wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 21 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 23 recites:
wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 23 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 10 recites:
receive vibratory transducer-derived flowmeter data;
wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs
at least one of calculate an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, calculate an estimated minimum number of runs needed to achieve the calculated TPT, and calculate an estimated minimum base prover volume (BPV), wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 10 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 11 recites all of the judicial exceptions of claim 10, and therefore also recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 12 recites:
wherein flowmeter data comprises a flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 12 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 13 recites:
wherein the flow rate comprises an instantaneous flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 13 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 14 recites:
wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 14 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 16 recites:
wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 16 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 17 recites:
wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 17 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool, wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit;
a diagnostic tool.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. This computer is recited so generically that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional elements of the flowmeter and sensor assembly merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the flowmeter and sensor assembly are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 1 is directed to the judicial exceptions of abstract ideas.
Because claims 4-6 and 8 recite no additional elements other than those recited in claim 1, claims 4-6 and 8 are therefore also directed to the judicial exceptions of abstract ideas.
Claim 3 recites:
wherein a meter electronics with the flowmeter comprises the diagnostic tool.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. This computer is recited so generically that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 3 is directed to the judicial exceptions of abstract ideas.
Claim 2 recites the additional elements of:
a diagnostic tool, and
a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool, wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. This computer is recited so generically that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional elements of the flowmeter and sensor assembly merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the flowmeter and sensor assembly are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 2 is directed to the judicial exceptions of abstract ideas.
Because claims 9, 19-21, and 23 recite no additional elements other than those recited in claim 2, claims 9, 19-21, and 23 are therefore also directed to the abstract ideas.
Claim 18 recites:
wherein a meter electronics with the flowmeter comprises the diagnostic tool.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. This computer is recited so generically that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 18 is directed to the judicial exceptions of abstract ideas.
Claim 10 recites the additional elements of:
a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool, wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit;
electronics configured to interface with the sensor assembly of the Coriolis mass flowmeter and receive vibratory transducer-derived flowmeter data therefrom.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. This computer is recited so generically that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The additional elements of the flowmeter and sensor assembly merely represent the insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions. Therefore, these additional elements are insignificant extra-solution activity, as set forth in MPEP §2106.05(g). Additionally, the flowmeter and sensor assembly are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h).
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 10 is directed to the judicial exceptions of abstract ideas.
Because claims 12-14, 16, and 17 recite no additional elements other than those recited in claim 10, claims 12-14, 16, and 17 are therefore also directed to the abstract ideas.
Claim 11 recites:
wherein the electronics comprise meter electronics for the flowmeter.
The electronics represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. This computer is recited so generically that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 11 is directed to the judicial exceptions of abstract ideas.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claims 1, 3-6, and 8, as discussed with respect to Step 2A Prong Two, the additional element of a diagnostic tool amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter and sensor assembly represent the insignificant extra-solution activity of data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the vehicle and tire are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h). Further, these additional elements are also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claim amount to significantly more than the judicial exceptions of abstract ideas.
Whether considered individually or in combination, these additional elements do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1, 3-6, and 8, and claims 1, 3-6, and 8 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 2, 9, 18-21, and 23, as discussed with respect to Step 2A Prong Two, the additional element of a diagnostic tool amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter and sensor assembly represent the insignificant extra-solution activity of data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the vehicle and tire are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h). Further, these additional elements are also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claim amount to significantly more than the judicial exceptions of abstract ideas.
Whether considered individually or in combination, these additional elements do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 2, 9, 18-21, and 23, and claims 2, 9, 18-21, and 23 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 10-14, 16, and 17, as discussed with respect to Step 2A Prong Two, the additional element of electronics amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter and sensor assembly represent the insignificant extra-solution activity of data gathering necessary to perform the abstract ideas and are recited at a high level of generality, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(g). Additionally, the vehicle and tire are merely an attempt to generally link the abstract ideas to a particular technological environment or field of use, as set forth in MPEP §2106.05(h). Further, these additional elements are also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claim amount to significantly more than the judicial exceptions of abstract ideas.
Whether considered individually or in combination, these additional elements do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 10-14, 16, and 17, and claims 10-14, 16, and 17 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson, “Guidelines for the Selection and Operation of Provers with Micro Motion ELITE™ Coriolis Flow Meters,” (hereinafter Emerson) in view of Schollenberger et al., US 2016/0245074 A1 (hereinafter Schollenberger) and Otomanski et al., “The Evaluation of Expanded Uncertainty of Measurement Results in Direct Measurements Using the LabVIEW Environment” (hereinafter Otomanski).
Regarding claim 1:
Emerson teaches a method for operating a flowmeter diagnostic tool comprising:
a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool (“Micro Motion Coriolis meters,” p. 5);
interfacing the diagnostic tool with the sensor assembly (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
inputting a base prover volume (BPV) into the diagnostic tool (Equation 1, term “BPV”, p. 1);
inputting a desired number of passes per run into the diagnostic tool (Equation 1, term “# of passes per run”, p. 1);
receiving flowmeter data from the Coriolis mass flowmeter (as represented by “flow rate” in Equation 1, p. 1);
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement (Equation 1, p. 1; Table 1), wherein calculating the TPT comprises utilizing an uncertainty (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3);
calculating an estimated minimum number of runs needed to achieve the calculated TPT (solving Equation 1 for term “# of runs,” p. 1).
Emerson does not teach wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit;
receiving vibratory transducer-derived flowmeter data;
wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
Schollenberger teaches a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool, wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit (5, Fig. 1; sensors 105, 105’, Fig. 1), which arrangement is cost-effective, low maintenance, and provides reliable, accurate, and timely measurement data (¶ 0008).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Emerson to use the Coriolis flowmeter of Schollenberger, because Schollenberger teaches that this Coriolis flowmeter is cost-effective, low maintenance, and provides reliable, accurate, and timely measurement data, thereby resulting in wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit and receiving vibratory transducer-derived flowmeter data from the Coriolis mass flowmeter.
Otomanski teaches that it is advantageous to use an uncertainty coverage factory (k, p. 147) when evaluating measurements, because no measurement or test is perfect and the imperfections give rise to errors of measurements in the result (p. 147).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Emerson to use an uncertainty coverage factor when calculating TPT, because Otomanski teaches that an uncertainty coverage factor is advantageous because no measurement or test is perfect and the imperfections give rise to errors of measurements in the result, thereby resulting in wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
Regarding claim 2:
Emerson teaches a method for operating a flowmeter diagnostic tool comprising:
a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool (“Micro Motion Coriolis meters,” p. 5);
interfacing the diagnostic tool with the sensor assembly (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
inputting a maximum number of allowed runs into the diagnostic tool (“# of runs,” Equation 2);
inputting a desired number of passes per run into the diagnostic tool (Equation 2, term “# of passes per run”, p. 2);
receiving flowmeter data from the Coriolis mass flowmeter (as represented by “flow rate” in Equation 1, p. 1);
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement (solving Equation 1 for term “# of runs,” p. 1 or finding in Table 1), wherein calculating the TPT comprises utilizing an uncertainty (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3);
calculating an estimated minimum base prover volume (BPV) (using Equation 2).
Emerson does not teach wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit;
receiving vibratory transducer-derived flowmeter data;
wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
Schollenberger teaches a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool, wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit (5, Fig. 1; sensors 105, 105’, Fig. 1), which arrangement is cost-effective, low maintenance, and provides reliable, accurate, and timely measurement data (¶ 0008).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Emerson to use the Coriolis flowmeter of Schollenberger, because Schollenberger teaches that this Coriolis flowmeter is cost-effective, low maintenance, and provides reliable, accurate, and timely measurement data, thereby resulting in wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit and receiving vibratory transducer-derived flowmeter data from the Coriolis mass flowmeter.
Otomanski teaches that it is advantageous to use an uncertainty coverage factory (k, p. 147) when evaluating measurements, because no measurement or test is perfect and the imperfections give rise to errors of measurements in the result (p. 147).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Emerson to use an uncertainty coverage factor when calculating TPT, because Otomanski teaches that an uncertainty coverage factor is advantageous because no measurement or test is perfect and the imperfections give rise to errors of measurements in the result, thereby resulting in wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
Regarding claim 3, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein a meter electronics with the flowmeter comprises the diagnostic tool (Emerson: “Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 4, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein flowmeter data comprises a flow rate (Emerson: “flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
 Regarding claim 5, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 4, as set forth in the rejection of claim 4 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein the flow rate comprises an instantaneous flow rate (Emerson: the instantaneous flow rate is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 6, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 5, as set forth in the rejection of claim 5 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window (Emerson: the instantaneous flow rate determined over a sampling window is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 8, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Emerson: Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Regarding claim 9, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs (Emerson: Equation 2 requires data for flow rate, # of passes, and TPT to estimate BPV needed to achieve calculated TPT).
Regarding claim 10:
Emerson teaches a diagnostic tool for configuring a flowmeter system comprising:
a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool (“Micro Motion Coriolis meters,” p. 5);
electronics configured to interface with the sensor assembly of the Coriolis mass flowmeter (5) and receive flowmeter data therefrom (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
a user interface with the electronics configured to accept a user input, wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5; Equations 1 and/or 2 have as inputs BPV, TPT, flow rate, # of runs, passes per run, and flow rate); and
a processing system (303) configured to run a proving routine (315), wherein the proving routine (315) is configured to at least one of calculate an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, calculate an estimated minimum number of runs needed to achieve the calculated TPT, and calculate an estimated minimum base prover volume (BPV) (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5; Equations 1 and/or 2 have as inputs BPV, TPT, flow rate, # of runs, passes per run, and flow rate), wherein calculating the TPT comprises utilizing an uncertainty (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3).
Emerson does not teach wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit;
receive vibratory transducer-derived data;
wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
Schollenberger teaches a Coriolis mass flowmeter comprising a sensor assembly in communication with the flowmeter diagnostic tool, wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit (5, Fig. 1; sensors 105, 105’, Fig. 1), which arrangement is cost-effective, low maintenance, and provides reliable, accurate, and timely measurement data (¶ 0008).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Emerson to use the Coriolis flowmeter of Schollenberger, because Schollenberger teaches that this Coriolis flowmeter is cost-effective, low maintenance, and provides reliable, accurate, and timely measurement data, thereby resulting in wherein the sensor assembly comprises a plurality of vibratory transducers in communication with at least one flow conduit and receiving vibratory transducer-derived flowmeter data from the Coriolis mass flowmeter.
Otomanski teaches that it is advantageous to use an uncertainty coverage factory (k, p. 147) when evaluating measurements, because no measurement or test is perfect and the imperfections give rise to errors of measurements in the result (p. 147).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Emerson to use an uncertainty coverage factor when calculating TPT, because Otomanski teaches that an uncertainty coverage factor is advantageous because no measurement or test is perfect and the imperfections give rise to errors of measurements in the result, thereby resulting in wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
Regarding claim 11, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein the electronics comprise meter electronics (20) for the flowmeter (5) (Emerson: “Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 12, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein flowmeter data comprises a flow rate (“flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
Regarding claim 13, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein the flow rate comprises an instantaneous flow rate (Emerson: the instantaneous flow rate is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 14, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window (Emerson: the instantaneous flow rate determined over a sampling window is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 16, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Emerson: Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Regarding claim 17, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs (Emerson: Equation 2 requires data for flow rate, # of passes, and TPT to estimate BPV needed to achieve calculated TPT).
Regarding claim 18, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein a meter electronics with the flowmeter comprises the diagnostic tool (Emerson: “Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 19, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein flowmeter data comprises a flow rate (Emerson: “flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
Regarding claim 20, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein the flow rate comprises an instantaneous flow rate (Emerson: the instantaneous flow rate is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 21, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 20, as set forth in the rejection of claim 20 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window (Emerson: the instantaneous flow rate determined over a sampling window is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 23, the combination of Emerson, Schollenberger, and Otomanski teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Emerson, Schollenberger, and Otomanski also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Emerson: Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McAnally et al., US 2008/0189054 A1, discloses a method and apparatus is disclosed that guides a user through a sequence of steps that will allow the user to complete a predefined task using the flow meter. The steps include: selecting a predefined task, displaying a sequence of steps that directs the user through a process for using the Coriolis flow meter to complete the predefined task, and operating the Coriolis flow meter in response to the sequence of steps to complete the predefined task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
03 December 2022

/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853